[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Burroughs v. Summit Cty. Bd. of Elections, Slip Opinion No. 2015-Ohio-4122.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4122
 [THE STATE EX REL.] BURROUGHS v. SUMMIT COUNTY BOARD OF ELECTIONS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. Burroughs v. Summit Cty. Bd. of Elections,
                         Slip Opinion No. 2015-Ohio-4122.]
Elections—Mandamus—Nominating petition—Action to compel board of
        elections to place relator’s name on the ballot—Writ granted on the
        authority of State ex rel. Crowl v. Delaware Cty. Bd. of Elections, __ Ohio
        St.3d __, 2015-Ohio-4097, __ N.E.3d __.
    (No. 2015-1570—Submitted October 2, 2015—Decided October 2, 2015.)
                                    IN MANDAMUS.
                                 __________________
        Per Curiam.
        {¶ 1} Relator, Richard A. Burroughs, seeks a writ of mandamus ordering
respondent, the Summit County Board of Elections, to certify him as an
independent candidate for the city of Akron ward 8 council position in the
November 3, 2015 election.
                             SUPREME COURT OF OHIO




       {¶ 2} Burroughs submitted a nominating petition containing 24 valid
signatures, one shy of the number required to qualify for the ballot. The board of
elections rejected four petition signatures because they did not match the
signatures on the electors’ voter-registration forms.
       {¶ 3} On the authority of State ex rel. Crowl v. Delaware Cty. Bd. of
Elections, __ Ohio St.3d __, 2015-Ohio-4097, __ N.E.3d __, we conclude that the
board abused its discretion in rejecting the four petition signatures and in denying
relator a place on the ballot. Accordingly, we grant the writ.
                                                                      Writ granted.
       PFEIFER, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       O’DONNELL, J., dissents.
       LANZINGER, J., dissents for the reasons set forth in her dissent to State ex
rel. Crowl v. Delaware Cty. Bd. of Elections, __ Ohio St.3d __, 2015-Ohio-4097,
__ N.E.3d __.
       O’CONNOR, C.J., not participating.
                               __________________
       O’DONNELL, J., dissenting.
       {¶ 4} Respectfully, I dissent.
       {¶ 5} I would deny the writ of mandamus in this case, because in my view,
State ex rel. Crowl v. Delaware Cty. Bd. of Elections, __ Ohio St.3d __, 2015-
Ohio-4097, __ N.E.3d __, is not dispositive. This is not a case where the board of
elections has disregarded uncontroverted evidence as to the authenticity of a
signature on a petition.
       {¶ 6} Here, Burroughs did not present uncontroverted evidence of the
authenticity of the four signatures on his petitions to the board at the time it
rejected them, and he has never presented such evidence to it. Rather, for the first
time in this court in this mandamus action he asserts such evidence. Therefore,




                                          2
                                 January Term, 2015




the board did not abuse its discretion by disregarding evidence of the authenticity
of the electors’ signatures on the petitions.
       {¶ 7} Accordingly, I dissent.
                               __________________
       Warner Mendenhall, for relator.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and John F.
Galonski, Assistant Prosecuting Attorney, for respondent.
                               __________________




                                           3